DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-18 and 20 in the reply filed on 30 September 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not established a search burden and overlapping subject matter exists between the product and method claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 September 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahieu (US 2016/0023942).
Considering claim 1, Mahieu teaches a solar-control glazing (abstract).  Examples are taught of a glass substrate coated with a first dielectric layer of silicon tin oxide, a Ag (i.e. metallic) layer, a layer of aluminum-doped zinc oxide (AZO; i.e. a primer layer), and a second dielectric layer of silicon tin oxide thereon (Paragraphs 66-68 and 76; Table 4, Ex. 13).  As such, Mahieu anticipates that which is claimed.
Considering claims 2-3 and 5, Mahieu teaches where the AZO layer is zinc oxide doped with 2% aluminum (Paragraph 67).  See MPEP 2131.03.
Considering claim 4, Mahieu teaches the AZO layer in Example 26 in Table 5 having a thickness of 5 nm (Paragraph 66; Table 5) corresponding to 50 Å.  See MPEP 2131.03.
Considering claims 6-7, Mahieu teaches where “M” layer of a wetting layer (i.e. a seed layer) of zinc oxide is between the first dielectric layer and first silver layer (Paragraph 71; Table 4, Ex. 13).
Considering claim 8, Mahieu teaches where the first metal layer is silver (Table 4, Ex. 13).
Considering claim 9, Mahieu teaches where the first dielectric layer comprises zinc tin oxide ZSO5 which is zinc stannate and which has “M” layer of a wetting layer of zinc oxide doped with aluminum thereon (Paragraph 71; Table 4).
Considering claims 10-11, Mahieu teaches Example 26 in Table 5 of the glass substrate further coated with a IR2 layer of Ag (a second metallic layer), B layer of AZO (a second primer layer) and D3 a third dielectric layer thereon and where the AZO contains 2% aluminum (Paragraph 67) and has a thickness of 5 nm corresponding to 50 Å.  See MPEP 2131.03.
Considering claims 12-13, Mahieu teaches Example 53 in Table 6 of the glass substrate further coated with a IR3 layer of Ag (a third metallic layer), B layer of AZO (a second primer layer) and D4 a fourth dielectric layer thereon and where the AZO contains 2% aluminum (Paragraph 67) and has a thickness of 4 nm corresponding to 40 Å.  See MPEP 2131.03.
Considering claims 14-15, Example 53 in Table 6 of Mahieu teaches a laminate of substrate, D1 of dielectric, IR1 of Ag, layer B of AZO, D2a of ZSO5, ABS layer of NiCrW, D2b of a SiN layer and a ZSO5 layer, IR2 of Ag, layer B of AZO, D3 of ZSO5, IR3 of Ag, layer B of AZO, and D4 of ZSO5 (Table 6).  This corresponds to substrate/1st dielectric/1st metallic/1st primer/2nd dielectric/2nd metallic layer/2nd  primer/3rd  dielectric/3rd  metallic layer/3rd primer/4th dielectric/4th metallic layer/4th primer layer/5th dielectric layer, respectively.  Mahieu teaches where the last B layer is AZO containing 2% aluminum (Paragraph 67) and has a thickness of 4 nm corresponding to 40 Å.  See MPEP 2131.03.
Considering claim 17, Mahieu teaches where Ex. 31 has a visible light transmittance (Y) of 74.8% (Table 7; Paragraph 81).  See MPEP 2131.03.
Considering claim 18, Mahieu does not specifically teach the sheet resistance of the examples.  However, Mahieu teaches a substantially identical layering of substantially identical materials as those which applicant claims and discloses as forming the instantly claimed coated article.  As such, one would reasonably expect the coated glass substrate of Mahieu to possess the claimed sheet resistance as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 20, Mahieu teaches a glass substrate coated with a first dielectric layer of silicon tin oxide, a Ag (i.e. metallic) layer, a layer of aluminum-doped zinc oxide (AZO; i.e. a primer layer), and a second dielectric layer of silicon tin oxide thereon and a “M” layer of a wetting layer (i.e. a seed layer) of zinc oxide between the first dielectric layer and first silver layer (Paragraphs 66-68, 71 and 76; Table 4, Ex. 13).  As such, Mahieu anticipates that which is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mahieu (US 2016/0023942) as applied to claim 1 above.
Considering claim 16, the teachings of Mahieu as applied to claim 1 are outlined above.  Additionally, Mahieu teaches where the last dielectric layer may be coated with a further protective layer (i.e. stress layer) to afford mechanical protection (Paragraph 55) and this may include Ti, Nb, Ta, and oxides thereof (Paragraph 56).
While not teaching a singular example of the claimed stress layer this would have been obvious to one of ordinary skill in the art in view of the teachings of Mahieu as the inclusion of a further Ti, Nb, and/or Ta material is known to afford mechanical protection and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yanagisawa et al. (US 2005/0095449) and Wagner et al. (US 2017/0240462) teach similar coated articles as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784